                               MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                                  87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                          PHONE 212.620.0938 FAX 646.998.1972




                                                                                       January 14, 2020
  VIA ECF
  Honorable Judge Edgardo Ramos
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, New York 10007


           Re:      Navarro Zavala et al. Trece Corp. et al; 18-cv-1382-ER

  Your Honor:

           Our office represents Defendants in the above referenced matter. We write to respectfully
  request the case management conference currently scheduled for January 16, 2020 be adjourned
  for thirty days. The reason is because Defendants are working on fully executing the settlement
  agreement. Plaintiffs have consented to the proposed adjournment.

         This is Defendants’ second request for an adjournment. The first request (Dkt. No. 39) was
  granted by Your Honor (Dkt. No. 40).

           We thank the Court for its time and consideration.

                                                                     Respectfully Submitted,
The application is GRANTED. The conference scheduled
for January 16, 2020 is adjourned to February 14, 2020 at
                                                                     By: _/s/ Lawrence F. Morrison___
10:00am.
                                                                     Lawrence F. Morrison. Esq.
SO ORDERED.
                                                                     Morrison & Tenenbaum, PLLC
                                                                     87 Walker Street, Floor 2
                                                                     New York, New York 10013
                                                                     Email: lmorrison@m-t-law.com
          Jan. 15, 2020                                              Attorneys for Defendants



  CC: VIA ECF
  Jesse S. Barton
  Michael Faillace & Associates, P.C.
  60 East 42nd Street, Suite 4510
  New York, NY 10165
  (212)-317-1200
